Citation Nr: 9925442	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for bipolar 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to waiver of recovery of overpayment of 
service-connected compensation benefits in the original 
amount of $1,155.03.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
July 1985, with additional periods of unverified active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A June 1997 rating decision denied a disability 
rating higher than 50 percent for the veteran's service-
connected bipolar disorder.  An August 1997 decision by the 
Committee on Waivers and Compromises (Committee) denied the 
veteran a waiver of recovery of the overpayment at issue.

In March 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In February 1998, the veteran requested that his claim for 
service connection for asthma be reopened based on his VA 
treatment records.  This issue has not been adjudicated by 
the RO, and it is not inextricably intertwined with the other 
issues before the Board.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 

The veteran's claim for an increased rating for his bipolar 
disorder is the subject of the REMAND herein.


FINDINGS OF FACT

1.  Sufficient evidence for correct disposition of the 
veteran's waiver claim has been obtained.

2.  The veteran has been receiving service-connected 
disability benefits since his separation from service in 
1985, and disability compensation paid has included an 
additional allowance for his spouse.

3.  In April 1997, the veteran furnished VA a copy of his 
divorce decree that indicated that he and his wife had 
terminated their marriage in February 1996.

4.  Because the veteran had not been entitled to additional 
benefits for his spouse, the RO took action to retroactively 
terminate the dependency allowance which had been paid 
effective March 1, 1996; the overpayment at issue ensued.

5.  Although the veteran was at fault in the creation of the 
indebtedness at issue, he was not guilty of bad faith, 
misrepresentation, or fraud in the debt's creation.

6.  VA is not at fault for the creation of the overpayment of 
compensation benefits in the amount of $1,155.03.

7.  The veteran's monthly income exceeds his monthly expenses 
by more than $900.00, when installment and other debts are 
excluded.

8.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship or deprive him of the 
basic necessities.

9.  Recovery of the overpayment at issue would not defeat the 
purpose for which the benefits are intended.

10.  Failure to make restitution would result in unfair gain 
to the veteran.

11.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the compensation 
overpayment.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b) and 1.965(b) (1998).

2.  Recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107 and 5302 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 1.962, 1.963, and 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In 1987, the veteran was awarded disability compensation 
benefits for his service-connected psychiatric disorder, 
effective July 10, 1985, which was the day following his 
separation from active duty.  His monthly compensation 
benefits included additional benefits for his spouse.  A May 
1993 letter to the veteran stated that:

You must notify us immediately if there 
is any change in the number or status of 
your dependents.  Failure to promptly 
notify the VA of a dependency change will 
result in the creation of an overpayment 
in your account.

After the veteran was awarded a temporary 100 percent 
disability rating due to hospitalization for his service-
connected psychiatric disorder, the RO sent him a letter in 
July 1995, which again reiterated that he was responsible for 
reporting any changes in the number of his dependents.  

In April 1997, the veteran submitted a final decree of 
divorce concerning his divorce in February 1996.  In June 
1997, the RO informed the veteran that it was reducing his 
compensation payments effective March 1996 due to a change in 
his marital and/or dependency status.  In June 1997, the RO 
informed the veteran that an overpayment in the amount of 
$1,155.03 had been created.

In July 1997, the veteran requested a waiver, indicating that 
repayment of this debt would cause a financial hardship.  In 
August 1997, the Committee denied the veteran's request for a 
waiver of recovery of the overpayment.  It was found that he 
was free from fraud, misrepresentation, or bad faith.  
However, it was found that he was at fault for failing to 
notify VA in a timely manner about the divorce.  It was noted 
that waiver of the overpayment would result in unjust 
enrichment of the veteran, and it was not against equity and 
good conscience to deny waiver.  The veteran thereafter 
submitted a Financial Status Report showing monthly income of 
$1,546 and monthly expenses of $1,355.  

In his substantive appeal, the veteran stated that the RO's 
withholding of $100 per month from his compensation benefits 
was placing undue hardship on him and making it difficult to 
pay his child support.  In October 1997, the veteran 
submitted another Financial Status Report.  His reported 
monthly income was $1,296 and monthly expenses were $933.  

At his personal hearing in March 1999, the veteran testified 
that he was actually divorced from his wife twice.  The 
initial divorce decree of 1996 was based on the petition he 
had filed in Texas.  His ex-wife had filed a petition for 
divorce in another state, and that divorce was granted 
subsequent to the Texas decree.  He stated that he submitted 
the divorce decree to the RO after a counselor informed him 
during his period of hospitalization from December 1996 to 
January 1997 that he was being overpaid.  He stated that he 
did not report the divorce immediately because he was not 
sure that the Texas divorce was valid. 


II. Legal Analysis

The veteran has not contested the amount of overpayment 
designated by VA.  He essentially argues that he is entitled 
to a full waiver of recovery of the overpayment at issue 
based on financial hardship.

This case has been adequately developed for appellate 
purposes by the RO, and the Board will therefore proceed to a 
disposition on the merits.

Under the applicable regulations, compensation benefits are 
payable by the VA to veterans for service-connected 
disability.  Basic entitlement exists if a veteran is 
disabled as the result of a personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, while in active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.4(b) (1998).  The compensation 
rates are provided in 38 U.S.C.A. § 1114, and additional 
compensation is payable if the veteran is rated at least 30 
percent disabled and is married.  38 U.S.C.A. § 1115 (West 
Supp. 1999); 38 C.F.R. § 3.4(b)(2) (1998).

For a divorce or annulment that takes place on or after 
October 1, 1982, the effective date of reduction of an award 
of pension or compensation to or for a veteran will be the 
last day of the month in which divorce or annulment occurred.  
38 C.F.R. § 3.501(d)(2) (1998).

The Board must determine whether the debt was properly 
created.  The veteran was paid an additional amount of 
compensation benefits for a spouse from July 10, 1985.  He 
was divorced on February 16, 1996.  The overpayment was 
created because the veteran failed to properly notify the RO 
of the divorce in February 1996.  The veteran's entitlement 
to additional compensation for his wife ended when they were 
divorced, and the effective date of the termination of 
entitlement was the end of February 1996.  

A.  Fraud, Misrepresentation, or Bad Faith

Overpayments created by retroactive reduction of an award are 
subject to recovery if recovery is not waived.  Waiver of 
repayment of indebtedness is statutorily precluded if there 
is any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of the person having an 
interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965(b) (1998).  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 1.965).  

"There is no all-embracing definition of 'fraud' and the 
existence or lack of fraud is a case-specific conclusion 
based on all facts in each instance."  VAOPGC 4-85 
(September 16, 1985).  The Office of the General Counsel has 
found the following definition of fraud useful:

An intentional perversion of truth for 
the purpose of inducing another in 
reliance upon it to part with some 
valuable thing belonging to him or to 
surrender a legal right.  A false 
representation of a matter of fact, 
whether by words or by conduct, by false 
or misleading allegations, or by 
concealment of that which should have 
been disclosed, which deceives and is 
intended to deceive another so that he 
shall act upon it to his legal injury.

Id. (citing Black's Law Dictionary (rev. 5th ed. 1979).  
Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b) (1998).  
Bad faith has been defined as:

generally describ[ing] unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.

38 C.F.R. § 1.965(b)(2) (1998).

The Committee determined that no fraud, misrepresentation, or 
bad faith is involved in this case, and the Board agrees.  
There is no indication of fraud or misrepresentation.  
Between his divorce in 1996 and submission of the divorce 
decree in 1997, the veteran did not submit any forms falsely 
indicating that he was still married.  There is also no 
indication of bad faith.  The veteran has credibly stated 
that he did not immediately inform VA of the Texas divorce 
decree because he was not sure it was valid since his ex-wife 
had initiated divorce proceedings in another state.  Bad 
faith is not implicated, in large part because the veteran 
offered information in 1997 regarding his divorce without 
prompting from VA.  The fact that he may have failed to 
report the information sooner is, at most, a failure to 
acknowledge applicable reporting requirements articulated in 
compensation notification letters.

B.  Equity and Good Conscience

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.962 (1998).  Recovery of the 
overpayment shall be waived if it is determined that recovery 
of the indebtedness would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998). 

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (1998).  
The regulations set forth six non-exclusive elements that 
must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
Id.  Each of the six elements must be addressed.  Ridings, 6 
Vet. App. at 546.

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (1998).  In this case, the 
debt at issue was created when the veteran failed to properly 
inform the RO of his divorce in February 1996.  The veteran 
was at fault for accepting benefits for more than one year 
that were expressly based on having a spouse.  The last 
letter of record regarding his award in July 1995 forewarned 
him that any change in the number or status of his dependents 
would result in the creation of an overpayment in his 
account.  This letter was sent only seven months prior to the 
divorce.  In light of the veteran's failure to notify the RO 
of his divorce, and his subsequent acceptance of benefits 
that were provided based on having a spouse, he bears fault 
in creation of the overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (1998).  This element requires weighing 
the fault of the debtor against the fault of VA.  There is no 
indication of any fault on the part of the VA.  The RO duly 
notified the veteran in advance that any change in number or 
status of his dependents must be reported.  After receipt of 
notification of the dependency change in April 1997, the RO 
took prompt action to notify the veteran of the termination 
of additional benefits for a spouse.  It is clear that the 
veteran's actions, or lack of action, caused the overpayment 
without any fault on the part of the VA to offset his fault.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (1998).  The 
veteran's most recent Financial Status Report of October 1997 
showed that monthly expenses outweighed his monthly income -- 
by $363.00 based on his reported total monthly expenses of 
$933.00 and total monthly income of $1,296.00.  

The reported monthly expenses for his basic necessities 
(i.e., shelter, food, and utilities) only totaled $360.00; 
the balance of his monthly expenses are partially 
discretionary in nature, especially his credit card debt, and 
do not establish proof of financial hardship.  With some 
adjustment in his discretionary spending, the veteran appears 
to be able to satisfy his basic necessities with his reported 
income.  The veteran's monthly income exceeds his monthly 
expenses by more than $900.00 per month, when the amounts due 
monthly on his credit cards and installment debt are not 
considered.  As the overpayment of compensation benefits is a 
valid debt to the government, there is no reason that the 
veteran should not accord the government the same 
consideration that he accords his private creditors.  
Moreover, the veteran reported available cash assets of 
approximately $1,600.00.  After careful analysis of the 
veteran's financial status, it is the Board's opinion that 
payment of the outstanding indebtedness in reasonable monthly 
installments would not prevent the veteran from providing 
himself the basic necessities of life.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4) (1998).  Compensation 
benefits are intended to compensate veterans for the average 
impairment in earning capacity caused by a service-connected 
disorder.  38 C.F.R. § 4.1 (1998).  Additional benefits were 
paid for a spouse at a time when the veteran did not have a 
spouse.  Recovery of those additional benefits, to which the 
veteran was not entitled, would not defeat the purpose for 
which they were awarded. 

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (1998). 
In this case, the veteran failed to properly report his 
divorce to the RO, and thereafter accepted benefits that were 
provided based on a spouse.  The overpayment consists of the 
additional VA benefits that he received, to which he was not 
entitled under the law.  The Board finds that receipt of 
these additional VA benefits constituted unjust enrichment to 
the extent of those benefits.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (1998).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of these VA benefits, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $1,155.03 would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West Supp. 1999).  The preponderance of the evidence is 
against the veteran's claim for waiver.  Although the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine, it is inapplicable because the evidence is not in 
relative equipoise.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Waiver of recovery of the overpayment of compensation 
benefits, in the original amount of $1,155.03, is denied.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's increased rating claim.

The veteran is receiving Social Security disability benefits 
due to his psychiatric disorder.  The RO has not requested 
the medical and adjudication records relating to the 
veteran's award of Social Security disability benefits, and 
this must be done.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight). 

While this case is in remand status, the veteran should be 
provided an additional VA examination to determine the 
current severity of his psychiatric disorder.

The RO must obtain all of the veteran's VA treatment records 
from January 1999 to the present from the VA Medical Centers 
in Tuskegee and Montgomery.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Also, the veteran has submitted a 
treatment summary from John Campbell, Psy.D., concerning 
psychological treatment from December 1997.  Dr. Campbell's 
actual treatment records for the veteran have not been 
obtained, and these records may be relevant to his claim.  
Therefore, an effort to obtain them is warranted.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete VA treatment 
records, to include all mental health 
clinic notes and progress notes, group 
therapy notes, intake assessments, 
psychological tests, and discharge 
summaries, from the VA Medical Centers in 
Tuskegee and Montgomery from January 1999 
to the present.  

2.  Ask the veteran to complete the 
necessary release for John Campbell, 
Psy.D., so that the RO can request these 
treatment records.  If the RO is unable 
to obtain these records, tell the veteran 
and his representative, so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

4.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for a comprehensive VA 
psychiatric examination.  The claims 
folders and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  Review of the 
claims files should include the VA 
examination report from 1996, the VA 
outpatient treatment records, the most 
recent VA hospitalization records dated 
in December 1996 and January 1997, and 
the report from Dr. Campbell dated in 
April 1999.  

First, all necessary tests and studies 
should be conducted in order to ascertain 
the severity of the veteran's service-
connected bipolar disorder.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means.

Second, it is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected psychiatric disorder and 
reconcile any contradictory evidence 
regarding the level of the veteran's 
occupational impairment and any prior 
medical findings such as GAF scores 
(i.e., GAF score of 40 assigned upon 
hospitalization in February 1995, GAF 
score of 65 assigned upon VA examination 
in October 1996, and GAF score of 50 
assigned upon hospitalization in December 
1996). 

The examination report must include the 
medical rationale for all opinions 
expressed.

5.  Following completion of the above, 
review the claims folders and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

6.  Thereafter, readjudicate the 
veteran's claim for a disability rating 
in excess of 50 percent for bipolar 
disorder, with consideration of any 
additional evidence developed upon 
remand.  In readjudicating this claim, 
the RO should (1) consider whether the 
veteran was entitled to a disability 
rating in excess of 50 percent prior to 
November 7, 1996, according to the rating 
criteria in effect prior to November 
1996; and (2) consider whether either the 
new or the old version of the rating 
criteria for psychiatric disorders is 
more favorable to the veteran's claim for 
a disability rating in excess of 50 
percent from November 7, 1996.  See 
VAOPGCPREC 11-97; Rhodan v. West, 12 Vet. 
App. 55 (1998).  If the result is the 
same under either criteria, the RO should 
apply the revised criteria from November 
7, 1996.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







